ATTORNEY GRIEVANCE COMMISSION                                   IN THE
OF MARYLAND                                             •       COURT OF APPEALS
                                                        •       OF MARYLAND
        Petitioner
                                                        •       Misc. Docket AG
v.                                                      •       No. 0067
                                                        •       September Term, 2014
EUGENE ALAN SHAPIRO

                Respondent

                     ***********************************************


                                               ORDER

        Upon consideration of the Joint Petition for Disbarment By Consent filed herein pursuant

to Maryland Rule 16-772, it is this 3rd        day of        November        ,2015,

       ORDERED, by the Court of Appeals of Maryland, that Eugene Alan Shapiro, who was

indefinitely suspended from the practice of law in the State of Maryland by a prior Opinion and

Order of this Court filed January 30, 2015, is hereby disbarred by consent for additional

professional misconduct in violation of Rules 1.1, 1.2(a), 1.3, 1.4, 1.16(a) & (d), 8.1(a) & (b) and

8.4(a), (c) & (d) of the Maryland Lawyers' Rules of Professional Conduct; and it is further

        ORDERED, that the Clerk of this Court, in accordance with Rule 16-772(d), shall certify

the disbarment of Eugene Alan Shapiro to the Trustees of the Client Protection Fund of the Bar

of Maryland and the clerks of all courts in this State; and it is further

        ORDERED, that judgment is hereby entered in favor of the Attorney Grievance

Commission of Maryland against Eugene Alan Shapiro in the amount of $910.95.



                                                            /s/ Lynne A. Battaglia
                                                        Senior Judge